As filed with the Securities and Exchange Commission on September 16, 2016 Registration No. 333-211288 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMCHI GENDYNAMY SCIENCE CORPORATION (Exact name of registrant as specified in its charter) PRETTY VALLEY ACQUISITION CORPORATION (Former name of registrant) Delaware 47-1360654 State or other jurisdiction incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1809 Pritchard Way
